        Case 3:18-cv-07502-EDL Document 1 Filed 12/13/18 Page 1 of 7



 1   Keith A. Custis
       kcustis@custislawpc.com
 2   CUSTIS LAW, P.C.
 3   1875 Century Park East, Suite 700
     Los Angeles, California 90067
 4   (213) 863-4276

 5   Ashley Keller (pro hac vice forthcoming)
       ack@kellerlenkner.com
 6   Travis Lenkner (pro hac vice forthcoming)
 7     tdl@kellerlenkner.com
     Tom Kayes (pro hac vice forthcoming)
 8     tk@kellerlenkner.com
     KELLER LENKNER LLC
 9   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
10
     (312) 741-5220
11
     Warren Postman (pro hac vice forthcoming)
12     wdp@kellerlenkner.com
     KELLER LENKNER LLC
13   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
14
     (202) 749-8334
15
     Attorneys for Petitioners
16
                                   UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
18
      VICTORIA ABARCA, et al.,                    Case No. 3:18-cv-7502
19
                            Petitioners,          PETITION FOR ORDER
20                                                COMPELLING ARBITRATION
             v.
21
      LYFT, INC.,
22                          Respondent.
23

24

25

26

27

28
                                                                      PETITION FOR ORDER
                                                                 COMPELLING ARBITRATION
                                                                     CASE NO. 3:18-CV-7502
        Case 3:18-cv-07502-EDL Document 1 Filed 12/13/18 Page 2 of 7



 1          1.       Petitioners file this Petition for an Order Compelling Arbitration against Respondent

 2   Lyft, Inc. (“Lyft”) as follows:

 3                                     NATURE OF THE PETITION

 4          2.       Petitioners are 3,420 Lyft drivers who are attempting to arbitrate their individual

 5   claims against Lyft for misclassifying them as independent contractors rather than employees.

 6   Along with related claims arising under California law, Petitioners have brought claims for

 7   violations of the Fair Labor Standards Act, 29 U.S.C. §§ 206, 207. Petitioners’ names and locations

 8   are attached to this Petition as Exhibit A.

 9          3.       On October 26, 2018, counsel served demands for 1,123 of Petitioners on Lyft and

10   the American Arbitration Association (“AAA”). Counsel served an additional 471 demands on

11   November 2, 2018, and the remaining 2,067 demands on December 7, 2018.

12          4.       As to the first 1,123 demands for arbitration, Lyft failed to pay the filing fees

13   necessary to commence arbitration by the deadline imposed by AAA. As to the remaining

14   arbitration demands, AAA will not invoice the filing fees necessary to commence those arbitrations

15   until Lyft pays its initial invoice. As a result of Lyft’s failure to pay the filing fees as required by

16   its contract, Petitioners are prevented from accessing the sole forum in which they are able to raise

17   their claims.

18          5.       Petitioners have filed this Petition to enforce the arbitration provision contained in

19   Lyft’s Terms of Service.

20                                                 PARTIES
21          6.       Petitioners are Lyft drivers who drive in California and Massachusetts. Details for

22   each Petitioner are listed in Exhibit A.

23          7.       Respondent is a Delaware corporation headquartered at 185 Berry Street, Suite

24   5000, San Francisco, California 94107.

25                                     JURISDICTION AND VENUE

26          8.       This Court has jurisdiction over this action pursuant to 9 U.S.C. § 4 and 28 U.S.C.

27   §§ 1331, 1367 because the underlying controversy involves claims arising under federal law.

28          9.       This Court has personal jurisdiction over Lyft because Lyft has its headquarters and
                                                                                    PETITION FOR ORDER
                                                                               COMPELLING ARBITRATION
                                                                                   CASE NO. 3:18-CV-7502
         Case 3:18-cv-07502-EDL Document 1 Filed 12/13/18 Page 3 of 7



 1   principal place of business in California.

 2            10.   Venue is proper in this district (San Francisco Division) pursuant to 9 U.S.C. § 4

 3   and 28 U.S.C. § 1391(b) because the Defendant is headquartered in San Francisco County, conducts

 4   business in San Francisco County, and many of the acts and omissions complained of occurred in

 5   San Francisco County.

 6                                   INTRADISTRICT ASSIGNMENT

 7            11.   This action is properly assigned to the San Francisco Division of this District,

 8   pursuant to Civil Local Rule 3-2(c) and (d), because a substantial part of the events or omissions

 9   that give rise to the claim occurred in San Francisco County, which is served by the San Francisco

10   Division.

11                                                FACTS

12            A.    Petitioners Engage In Pre-Arbitration Negotiation With Lyft

13            12.   Petitioners are Lyft drivers whom Lyft misclassifies as independent contractors in

14   violation of federal and state law.

15            13.   Lyft imposes Terms of Service on its drivers that require all parties to those Terms

16   to bring any claim arising from the agreement in individual arbitration with the AAA. See Lyft

17   Terms of Service, available at https://www.lyft.com/terms. The Terms further require that any

18   disputes related to those claims also be brought individually. The Terms do not permit any class or

19   consolidated proceedings.

20            14.   Lyft has repeatedly enforced this broad arbitration agreement to preclude drivers
21   from filing claims against it in court.

22            15.   Under the AAA employment fee schedule, which AAA has applied to Petitioners’

23   claims, Lyft is required to pay a filing fee of $1,900 for each demand, as well as a case management

24   fee of $750 for each demand. Lyft also must pay arbitrator compensation.

25            16.   Claimants in AAA employment arbitrations generally must pay a filing fee of $300

26   to commence arbitration. Because of their income levels, however, the large majority of Petitioners

27   qualify for a fee waiver from AAA.

28            17.   On September 14, 2018, Petitioners’ counsel contacted Lyft to inform it that
                                                  2                        PETITION FOR ORDER
                                                                            COMPELLING ARBITRATION          D
                                                                                CASE NO. 3:18-CV-7502
     61489912.3
         Case 3:18-cv-07502-EDL Document 1 Filed 12/13/18 Page 4 of 7



 1   Petitioners planned to file demands for arbitration. Counsel offered to discuss resolving Petitioners’

 2   claims in an alternative manner.

 3            18.    After several rounds of discussions, the parties were unable to agree on an

 4   alternative process.

 5            B.     Petitioners File Demands for Arbitration

 6            19.    Pursuant to Lyft’s Terms of Service, Petitioners began filing demands for arbitration

 7   on October 26, 2018.

 8            20.    In a conversation with Petitioners’ counsel on November 2, 2018, a representative

 9   of AAA said she would attempt to schedule a conference call with Lyft’s counsel within the

10   following week to discuss administering the arbitrations.

11            21.    After Lyft failed to agree to a conference call, on November 8, 2018, AAA sent an

12   invoice to Lyft requiring it to pay the filing fees necessary to commence arbitration for the first

13   1,123 claimants. AAA set December 10, 2018 as the deadline for Lyft’s payment.

14            22.    In a later conversation with Petitioners’ counsel, a representative of AAA said AAA

15   would not invoice Lyft for filing fees for the remaining arbitrations until Lyft paid the initial

16   invoice.

17            C.     Lyft Files Tort Lawsuit Against Petitioners’ Counsel, Asks AAA To Suspend

18                   Administration of Arbitrations, and Fails To Pay Filing Fees

19            23.    On November 16, 2018, Lyft responded to Petitioners’ arbitration demands by filing

20   a tort lawsuit against Petitioners’ counsel in the U.S. District Court for the Northern District of
21   California, seeking money damages and an injunction to stop counsel from representing Petitioners

22   in their arbitrations. That lawsuit is captioned Lyft, Inc. v. Postman, No. 3:18-cv-06978-EMC. In

23   that lawsuit, Lyft asserted that Petitioners’ counsel have a conflict of interest that prevents them

24   from representing Petitioners in their arbitrations.

25            24.    Lyft’s arbitration agreement requires Lyft to raise “any dispute relating to” wage-

26   and-hour claims, incuding any dispute about who can litigate those claims, in arbitration. See Lyft

27   Terms of Service § 17, available at https://www.lyft.com/terms. Although Lyft could have filed

28   motions to disqualify Petitioners’ counsel in arbitration, it filed its tort lawsuit against Petitioners’
                                                       3                               PETITION FOR ORDER
                                                                                COMPELLING ARBITRATION           D
                                                                                    CASE NO. 3:18-CV-7502
     61489912.3
         Case 3:18-cv-07502-EDL Document 1 Filed 12/13/18 Page 5 of 7



 1   counsel instead.

 2            25.   Lyft then attempted to parlay its lawsuit into a suspension of Petitioners’

 3   arbitrations. On November 30, 2018, Lyft filed an ex parte request with AAA asking it to suspend

 4   administration of Petitioners’ arbitrations in light of Lyft v. Postman. When AAA declined to strip

 5   Petitioners of their contractual right to arbitration, Lyft refused to pay the filing fees by AAA’s

 6   deadline of December 10, 2018.

 7            26.   On December 11, 2018, after already having failed to pay AAA’s fees as required,

 8   Lyft sent another letter to AAA, claiming it should not have to pay any filing fees until Petitioners

 9   satisfied two conditions not contained in Lyft’s Terms of Service. First, Lyft stated that it needed

10   to know how Petitioners’ counsel “plans to litigate” the arbitrations. Second, Lyft asserted that

11   Petitioners’ counsel must first “identify now what counsel would take over” in the event Petitioners’

12   counsel were prohibited from representing them. Subject to those conditions, Lyft stated that it was

13   willing to “meet and confer” regarding arbitrating claims for a small subset of Petitioners, but that

14   it would only be willing to pay the filing fees necessary to commence “those arbitrations that will

15   proceed.”

16                                        PRAYER FOR RELIEF

17   WHEREFORE, Petitioners respectfully request that the Court:

18            27.   Enter an Order requiring that,

19                  •   Lyft shall pay, within 30 days of the Court’s Order, the arbitration filing fees for

20                      all of Petitioners’ arbitration demands so that Petitioners’ arbitrations may
21                      commence; and

22                  •   Lyft shall pay future invoices related to Petitioners’ arbitrations within 14 days

23                      of receipt of those invoices;

24            28.   Award such other and further relief as the Court deems just and proper.

25

26

27

28
                                                        4                          PETITION FOR ORDER
                                                                              COMPELLING ARBITRATION           D
                                                                                  CASE NO. 3:18-CV-7502
     61489912.3
         Case 3:18-cv-07502-EDL Document 1 Filed 12/13/18 Page 6 of 7



 1            Dated: December 13, 2018          Respectfully submitted,
 2                                              /s/ Keith A. Custis
 3                                              Keith A. Custis
                                                  kcustis@custislawpc.com
 4                                              CUSTIS LAW, P.C.
                                                1875 Century Park East, Suite 700
 5                                              Los Angeles, California 90067
                                                (213) 863-4276
 6
 7                                              Ashley Keller (pro hac vice forthcoming)
                                                  ack@kellerlenkner.com
 8                                              Travis Lenkner (pro hac vice forthcoming)
                                                  tdl@kellerlenkner.com
 9                                              Tom Kayes (pro hac vice forthcoming)
                                                  tk@kellerlenkner.com
10
                                                KELLER LENKNER LLC
11                                              150 N. Riverside Plaza, Suite 4270
                                                Chicago, Illinois 60606
12                                              (312) 741-5220

13                                              Warren Postman (pro hac vice forthcoming)
                                                  wdp@kellerlenkner.com
14
                                                KELLER LENKNER LLC
15                                              1300 I Street, N.W., Suite 400E
                                                Washington, D.C. 20005
16                                              (202) 749-8334
17                                              Attorneys for Petitioners
18

19
20
21

22

23

24

25

26

27

28
                                            5                         PETITION FOR ORDER
                                                                 COMPELLING ARBITRATION      D
                                                                     CASE NO. 3:18-CV-7502
     61489912.3
        Case 3:18-cv-07502-EDL Document 1 Filed 12/13/18 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE
 2          I certify that I shall cause the foregoing document to be served on Lyft, Inc. at its

 3   headquarters at 185 Berry Street, Suite 5000, San Francisco, California 94107.

 4   Dated: December 13, 2018.
 5

 6                                                 /s/ Keith A. Custis
 7

 8

 9
10

11

12

13

14

15

16
17

18

19
20
21

22

23

24

25

26

27

28
                                                                                  PETITION FOR ORDER
                                                                             COMPELLING ARBITRATION
                                                                                 CASE NO. 3:18-CV-7502
